Citation Nr: 1233847	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  08-13 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for erectile dysfunction, claimed as secondary to the service-connected malaria disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran served on active duty in the Army Air Corps from November 1942 to November 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to service connection for erectile dysfunction (ED).  

In his April 2008 VA Form 9, the Veteran submitted a written request for a hearing before the Board at the RO.  The Veteran was subsequently scheduled for a Board hearing to be held in April 2012; however, prior to the hearing date, the Veteran contacted the RO and reported that he would not be able to travel to attend the scheduled Travel Board hearing.  The RO subsequently contacted the Veteran to obtain clarification and the Veteran informed the RO that he was unable to appear at a hearing and requested that his file be sent to the Board in Washington, DC.  Therefore, the request for a Board hearing is deemed withdrawn and the case is ready for appellate review.

The RO denied the Veteran's claim of entitlement to a compensable evaluation for his service-connected malaria disability in a rating decision that was issued in June 2008.  The Veteran submitted a notice of disagreement (NOD) with that denial in September 2008, and a statement of the case (SOC) was issued in May 2010.  However, the Veteran did not submit a substantive appeal.  Because the Veteran did not complete the procedural steps necessary for an appeal of this issue, the Board has not included it in its consideration of the claim on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to benefits under the provisions of 38 U.S.C.A. § 1151 for ED due to VA treatment has been raised by the record, but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's service treatment records contain no findings or diagnoses of any erectile dysfunction (ED).

2.  Erectile dysfunction was first manifested more than 55 years after the Veteran's discharge from active service; ED was not diagnosed or clinically identified within one year after the Veteran's separation from service in November 1945.

3.  The evidence does not show a medical nexus between the Veteran's current ED and his active service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran received appropriate notification prior to the initial unfavorable agency decision through a February 2007 notice letter.  The duty to notify the Veteran was satisfied.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and all relevant post-service medical treatment records identified by the Veteran have been associated with the claims file.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

VA also has a duty to provide a medical examination and/or seek a medical opinion when such examination or opinion is necessary to make a decision on the claim.  VA considers an examination or opinion necessary to make a decision on the claim if the evidence of record (1) contains competent evidence that the claimant had a disability, or persistent recurring symptoms of disability; (2) indicates the disability or symptoms may have been associated with his military service; and (3) contains insufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no evidence of record that establishes that the Veteran was treated for any erectile dysfunction (ED) disorder during service and there is no competent evidence that indicates that his currently diagnosed ED may be associated with his military service, including as a residual of malaria.

The Veteran maintains that his current ED condition is linked to his service and in particular, to his in-service bout of malaria, but there is no evidence of record to establish that the Veteran has the medical expertise that would render competent his statements as to the etiology of any current disorder.  The record does not establish that the Veteran or his representative has the medical knowledge or expertise to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  These lay statements are insufficient to trigger VA's duty to provide an examination; VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of lay statements.  The Veteran's ED is not shown to have developed until 55 years after his military service, and there is no evidence linking this to his malaria exposure a half century earlier.  Accordingly, the Veteran was not afforded an examination in connection with his claim for ED.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible.  No further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist; and a remand would serve no useful purpose.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159; See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 110, 1131; 38 C.F.R. § 3.303.  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

If  a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disorder and the post-service symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to incorporate the holding in Allen v. Brown, 7 Vet. App. 439 (1995).  The new provision stated that this included situations when there had been aggravation of a veteran's nonservice-connected condition that was proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disease.  

However, VA would not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury was established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310, 71 Fed. Reg. 52744 (Sept. 7, 2006).  The Veteran's claim for service connection was submitted in December 2006 and the amendment is applicable to the current claim.

After a review of the claims file, the Board finds that the preponderance of the competent and probative evidence is against the Veteran's claim of entitlement to service connection for ED.  First, the Veteran's service medical records are devoid of any mention of ED.  The report of the Veteran's November 1945 service separation examination includes the notation that his genitourinary system was clinically normal on physical examination.  Thus, ED was not shown in service.

Next, the evidence does not show that ED was clinically demonstrated within 12 months of the Veteran's separation from active service in November 1945.  In fact, there is no clinical evidence that the ED existed until more than 55 years after active service.  The VA medical records dated between October 2003 and March 2010 indicate that the Veteran's ED was initially manifested after he was diagnosed with prostate cancer.  Specifically, a July 2006 urology consultation note states that the Veteran had been diagnosed with prostate cancer and notes from the Veteran's VA treating physician, dated in September 2007 and May 2009, state that the Veteran's ED began after a diagnosis of prostate cancer in 2002.  Thus, the medical evidence does not support continuity of symptomatology or a grant of benefits on a presumptive basis.  

The Veteran's primary assertion is that his ED is caused by, or made worse by, his service-connected malaria disability.  As to secondary service connection, the record indicates that he has been in receipt of service connection for malaria since February 1946.  He has been in receipt of service connection for hearing loss and tinnitus since January 2007.

Review of the Veteran's VA and private medical records reveals no causal linkage between the malaria disability and the ED expressed in the medical evidence of record.  There is no indication in the Veteran's VA medical records of any diagnosis of any residuals of malaria or treatment for malaria.  The same is true for the private medical treatment records in the claims file; in fact, the private medical records (dated in 2005) contain no mention of ED or malaria.  In addition, the reports of the April 2008 and December 2009 VA medical examinations indicate that the Veteran has not suffered from any residuals of his June 1944 bout with malaria.  

Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  Diagnostic Code 7522 provides for a 20 percent rating for deformity of the penis with loss of erectile power.  If the Veteran had been service-connected for ED in December 2006, he would have been assigned a noncompensable rating because no penile deformity has been clinically documented.  In fact, the Veteran has never even alleged to any health care provider that he has penile deformity.  Thus, there is no clinical evidence of record to indicate that the Veteran's ED has increased in severity at any point up to the present time.  

Thus, the preponderance of the probative evidence is against the Veteran's secondary service connection claim - the weight of the evidence does not demonstrate, or approximate, findings supportive of any linkage between the malaria disability or treatment thereof to the ED; the same holds true for the hearing loss and tinnitus disabilities.  There is no probative opinion of record that provides an etiologic link, whether by causation or by aggravation, between the Veteran's current ED and any service-connected disability.
 
The Board has considered the Veteran's statements submitted in support of his claim that his ED is etiologically related to his malaria disability.  To the extent that such statements represent evidence of continuity of symptomatology, without more, they are not competent evidence of a diagnosis, nor do they establish a nexus between any acquired pathology and his malaria disability.  

Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  ED requires specialized training for a determination as to diagnosis and causation and is not susceptible of lay opinions on etiology.  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran about the origins of his ED because he is not qualified to offer such opinions.

In addition, the matter of aggravation of a disorder is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on a medical matter.  Hence, the lay assertions in this regard have no probative value.

As previously noted, service connection may be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist at some point during the claim process, and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the Veteran's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a); see McClain v. Nicholson, 21 Vet. App. 319 (2007).

While the Veteran has been diagnosed throughout the claims process with ED, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's ED and his active service, including his service-connected disabilities (malaria, hearing loss and tinnitus), despite his contentions to the contrary.  The only evidence of record to support the Veteran's contentions comes from his statements; however, the Board finds that these statements are of minimal probative value because they do not provide a probative medical nexus between the Veteran's ED and any incident of his active military service.  

The language of 38 C.F.R. § 3.310 requires consideration of whether service-connected disability has made the claimed disability chronically worse, even if the service-connected disability did not cause the claimed disability.  However, in this case, there is no competent evidence of record to suggest that the Veteran's malaria disability has either caused or aggravated his ED.  The same holds true for the hearing loss and tinnitus disabilities.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.


ORDER



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


